Citation Nr: 1146473	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  00-20 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder including secondary to the Veteran's service connected left ankle disability, right knee disability, and/or low back disability.

2.  Entitlement to an increased rating for a shell fragment wound to the left tibia, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for left ear hearing loss prior to March 18, 2010, and a rating in excess of 10 percent for bilateral hearing loss from March 18, 2010.  

4.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 60 percent for prostate cancer from June 1, 2005, to June 28, 2010.

6.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) from May 1999, July 2005, and December 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2003, the Board issued a decision denying the Veteran's claims for higher evaluations for his PTSD, the shell fragment wound, and left ear hearing loss.  In March 2004, the United States Court of Appeals for Veterans Claims (Court) issued an Order vacating and remanding the June 2003 Board decision for the reasons set out in the Veteran's and the Secretary's Joint Motion for Remand (JMR).  In August 2004, the Board remanded the claims for higher evaluations for his PTSD, the shell fragment wound, and left ear hearing loss for additional development.

The August 2004 Board remand also listed as an issue on appeal a claim of service connection for a low back disability.  However, while the appeal was in remand status, the RO granted service connection for the low back disability in a March 2010 rating decision.  Therefore, the Board finds that this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  

Also while the appeal was in remand status, the Veteran filed a notice of disagreement as to the RO's denial of his claims of service connection for gastroesophageal reflux disease (GERD) and temporomandibular joint syndrome in a March 2004 rating decision.  However, the record reveals that the Veteran thereafter withdrew these claims in a May 2011 writing to the RO.  Therefore, the Board also finds that it does not have jurisdiction over these claims.  See 38 C.F.R. § 20.204(b) (2011) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision).  

As to the claim for an increased rating for hearing loss, this issue originally came to the Board from a May 1999 rating decision that denied a compensable rating for left ear hearing loss.  However, while the appeal was in remand status, the RO in a January 2011 rating decision granted service connection for right ear hearing loss and assigned the newly service connected bilateral hearing loss a single 10 percent rating effective from March 18, 2010.  Accordingly, the Board has recharacterized this issue as it appears on the first page of this remand.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); Also see Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, as to the claim for a higher evaluation for prostate cancer, the Veteran filed a notice of disagreement as to the 20 percent rating assigned this disability effective from June 1, 2005, in the July 2005 rating decision.  While the RO in subsequent November 2007 and January 2011 rating decisions granted the Veteran a 60 percent rating effective from June 1, 2005, and a 100 percent rating effective from June 29, 2010, these grants were not the maximum benefit allowable by law or regulation for the period from June 1, 2005, to June 28, 2010.  Accordingly, the Board finds that it has jurisdiction over this issue.  See AB, supra; Also see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for a left knee disorder and for a higher evaluation for prostate cancer, the record shows that in December 2005 the Veteran filed notices of disagreement as to the July 2005 rating decision that, among other things, denied service connection for a left knee disorder and assigned a 20 percent rating for prostate cancer effective from June 1, 2005.  See 38 C.F.R. § 20.201 (2011); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  Likewise, the record shows that in December 2007 the Veteran filed a notice of disagreement as to the earlier December 2007 rating decision that, among other things, granted a 10 percent rating for his left ankle disorder.  Id.  No further action as to these notices of disagreement was thereafter taken by the RO.  Therefore, the Board finds that these issues must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The record shows that the Veteran requested a hearing before a Veterans' Law Judge traveling to the RO in December 2007.  However, a review of the record on appeal does not reveal that he withdrew this hearing request or he was afforded the hearing he had requested.  Therefore, the Board finds that a remand is required to schedule the Veteran for the hearing he requested.  See 38 C.F.R. §§ 20.703, 20.704(c), (d) (2011).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  As to the claim of service connection for a left knee disorder and the claims for higher evaluations for prostate cancer and a left ankle disorder, the RO/AMC should issue a statement of the case.  If the Veteran files a timely substantive appeal as to any of these issues, he should be afforded an opportunity to testify about that issue at his hearing before it is returned for review by the Board.

2.  After the time to perfect his appeal as to the claim of service connection for a left knee disorder and the claims for higher evaluations for prostate cancer and a left ankle disorder has run, the RO/AMC should schedule the Veteran for a hearing before a Veterans' Law Judge traveling to the RO.

3.  As to all the issues that the Veteran has perfected appeals, the RO/AMC should thereafter issue a supplemental statement of the case outlining all evidence received in connection with that issue since the statement of the case before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

